                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF LOUISIANA


IN RE:                                         *            CASE NO. 20-11419

GENESIS VENTURE LOGISTICS, L.L.C. *                         CHAPTER 11

         DEBTOR                                *            SUBCHAPTER V



                     MOTION FOR AUTHORITY TO APPROVE
                  COMPENSATION AND PAYMENTS TO INSIDERS –
                    LORRAINE HYDE AND SAMANTHA HYDE


         NOW INTO COURT, through undersigned counsel, comes Genesis Venture Logistics,

L.L.C. (the “Debtor”), who files this Motion for Authority to Approve Compensation and

Payments to Insiders – Lorraine Hyde and Samantha Hyde (“Motion”). In support thereof, the

Debtor respectfully represents as follows:

                                             Jurisdiction

         1.    This Court has jurisdiction over this Motion under 28 U.S.C. § 1334. Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (M) and (O).

         2.    The statutory bases for the relief requested herein are sections 105(a), 363(b), and

507(a)(4), of title 11 of the United States Code (as amended, the “Bankruptcy Code”).

                                             Background

         3.    On August 7, 2020, the Debtor filed a voluntary petition for relief under Chapter

11-Subchapter V of the Bankruptcy Code thereby commencing the above-captioned case.

         4.    The Debtor continues to operate its business and manage its properties as debtor

in possession, pursuant to § 1184 of the Bankruptcy Code.



{00373371-1}                                                                                     1
         5.    Lorraine Hyde (“Ms. Hyde”) is the managing member of the Debtor.

Accordingly, Ms. Hyde is an insider as defined in section 101(31B) of the Bankruptcy Code.

         6.    Ms. Hyde is compensated for her services rendered to the Debtor. Ms. Hyde’s

compensation is $50,000 (annually) or $2,083.33 (semi-monthly) with a car allowance, which is

paid directly to TD Auto Finance (approx. $976/month) by the Debtor.

         7.     Ms. Hyde’s services, which are essential to the success of the Debtor, include the

following:

               o      Manage all aspects of day-to-day operations

               o      Hiring/Firing and salary adjustments for personnel

               o      Approval and signing of checks

               o      Signing and co-signing for loans and/or lines of credit

               o      Approving major purchases or acquisitions

               o      Estimating responsibility and approval for projects and sales quotes

               o      Contract signing authority

               o      Marketing and sale operations and planning; including customer service

               o      Work with CPA and internal accounting on financials

         8.    Samantha Hyde (“Samantha”) is the step-daughter of the Ms. Hyde, the

managing member of the Debtor. Accordingly, Samantha is an insider as defined in section

101(31B) of the Bankruptcy Code.

         9.    Samantha is compensated for her services rendered to the Debtor. Samantha’s net

compensation is $2,187.50 (semi-monthly).

         10.    Samantha’s services, which are essential to the success of the Debtor, include the

following:




{00373371-1}                                                                                    2
         •      Office Manager
                       o Digitize all company files
                       o Contact with Tech Support
                       o Answer phones
                       o Enter fixed costs into Accounting System
                       o Maintain internal HR documents
                       o Shipping & Receiving
         •      Woman-Owned Business, DBE, WOSB, EDWOSB, SAM.GOV Licenses
                       o Applications
                       o Renewals
                       o Systems Management at each individual sites
         •      Marketing & Communications
                       o GVL website management
                       o Advertising apparel
                       o Flyers
                       o Business cards
                       o Conference scheduling
         •      Company Credit Cards/Expenses tracking

                                           Relief Requested

         11.      Pursuant to Local Rule 4002-1(C)(2), the Debtor requests that the Court enter an

order granting this Motion and providing the Debtor authority to compensate Ms. Hyde and

Samantha as insiders of the Debtor as her services are necessary for the going concern of the

Debtor.

                                            Basis for Relief

         12.      Local Rule 4002-1(C)(2) of the Local Rules of this Court provides, in relevant

part, that any motion to compensate any insider must recite:

         i.       The necessity for retaining the insider;

         ii.      The services that the insider will perform on behalf of the estate;

         iii.      The amount (including any benefits) that the debtor proposed to pay to the

                  insider, and the terms and conditions of the employment or other undertaking;

         iv.      All compensation, benefits, and other payments that the insider has received from

                  the debtor in the six (6) months prior to the petition; and



{00373371-1}                                                                                      3
         v.     The insider’s salary at the date of the petition

         13.    The proposed compensation to Ms. Hyde and Samantha are equal to the amount

of their prepetition salaries and the car allowance for Ms. Hyde. The amount are equal to the

amounts paid during the (6) months prior to the petition the declaration in support of this Motion

that is confirmed by the attached Exhibit A,.          Payments by and through this Motion are

requested to be paid at the rates described above per insider plus the other identified benefits.

         14.    The services provided by Ms. Hyde are vital for the Debtor to continue its

operations, solicit new business, and maintain relations are necessary for the Debtor to have the

chance to successfully reorganize. The daily operations and licensees which are of significant

value provided by Samantha are vital to maintain operations and for new business.

         15.    The Debtor states that the salary paid to Ms. Hyde and Samantha will be deferred

should it be determined that there is insufficient revenue from its business operations to fund the

compensation with any outstanding amounts during case addressed through the plan of

reorganization.

          WHEREFORE, for the foregoing reasons, pursuant to Local Rule 4002-1(C)(2), the

Debtor respectfully request the Court to grant the Motion and allow the compensation and car

allowance for Ms. Hyde as requested herein, the compensation for Samantha, and for any and all

equitable relief.




{00373371-1}                                                                                        4
Dated: August 10, 2020



                         /s/Greta M. Brouphy
                         Greta M. Brouphy, La. Bar No. 26216
                         Michael E. Landis, La. Bar No. 36542
                         HELLER, DRAPER, PATRICK, HORN & MANTHEY, L.L.C.
                         650 Poydras Street, Suite 2500
                         New Orleans, LA 70130-6103
                         Telephone: 504.299.3300/Fax: 504.299.3399
                         gbrouphy@hellerdraper.com
                         mlandis@hellerdraper.com

                         Proposed Attorneys for the Debtor




{00373371-1}                                                               5
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA
                                                                                 Exhibit A

IN RE:                                         *           CASE NO. 20-11419

GENESIS VENTURE LOGISTICS, L.L.C. *                        CHAPTER 11

         DEBTOR                                *           SUBCHAPTER V


               DECLARATION OF LORRAINE HYDE IN SUPPORT OF THE
                     MOTION FOR AUTHORITY TO APPROVE
                  COMPENSATION AND PAYMENTS TO INSIDERS –
                     LORRAINE HYDE AND SAMANTHA HYDE

         LORRAINE HYDE declares under penalty of perjury pursuant to 28 U.S.C. § 1746, as

follows:

         1.    I, Lorraine Hyde, am the managing member of the Genesis Venture Logistics,

LLC, the Debtor, and submit this Declaration in support of the Motion for Authority to Approve

Compensation and Payments to Insiders – Lorraine Hyde and Samantha Hyde.

         2.    The information contained in this Declaration is of my own personal knowledge

and with representative attorneys for the Debtor. To the extent any information disclosed herein

requires amendments or modifications; I will submit a supplemental declaration to the Court.

         3.    I have read and reviewed the Motion, and insofar as I have been able to ascertain,

I believe the contents are true and correct.




{00373372-1}                                                                                   1
           I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.

Executed on the 10th day of August 2020

                                                      Genesis Venture Logistics, L.L.C.


                                                      By:   /s/ Lorraine Hyde
                                                      Name: Lorraine Hyde
                                                      Its:  Manager, Member




{00373372-1}                                                                                      2
